Title: To James Madison from William Eaton, 3 February 1802 (Abstract)
From: Eaton, William
To: Madison, James


3 February 1802, Leghorn. Encloses copy, marked A, of his letter of 13 Dec. indicating his intention of going to Leghorn for reasons of health. Sailed on that date in the George Washington, leaving American affairs in the hands of naval doctor William Turner, a Virginian. Arrived at Naples on 21 Dec.; lists nine American ships and their masters that he found there. Sent enclosure marked B to American consul at Naples on 26 Dec. Finding that nothing had been done by 30 Dec., addressed “the same caution” to Charles F. Degen, who advised on 1 Jan. that copies had been handed to shipmasters at Naples. Mentions encounter on 17 Dec. with unarmed and lightly manned vessel, the Fox of Boston, and laments that the Mediterranean is “covered with this kind of adventurers.” Asks, “if individuals will neither have regard to their own safety nor the general interests of the United States, should not the government interdict this loose manner of hazarding both by legal prohibitions to commerce here without convoy? One single merchantman’s crew in chains at Tripoli would be of incalculable prejudice to the affairs of the United States in that Regency.”
Learned, while still in quarantine at Naples on 7 Jan., that the government there had seized an American cargo of oil because of scarcity. Sent enclosed letter of protest, marked C, signed by Captain Shaw, to the minister of state and also requested mitigation of the quarantine. On 9 Jan. discussed with minister of state, Chevalier Acton, a suggestion made earlier by Commodore Dale that “morrish prisoners” be landed in that territory in case of need; also discussed seizure of the oil and possible U.S. commercial treaty with Naples. Had received no decision by 15 Jan., so sent letter D, also signed by Shaw, to minister, resulting the next day in the answer, marked E, and the immediate purchase of the cargo in question.
Dined with Shaw and minister of state on 17 Jan. and after dinner received informal assurances from minister’s brother of Acton’s sympathy for American position against Barbary and support for American naval squadron. Adduces such friendliness as evidence that Naples supports American enterprise against piracy and suggests that the moment is opportune to negotiate a commercial treaty with Naples in order to assist U.S. fisheries and West Indies carrying trade against British and Danish competition.
Advocates replacement of American agent at Naples as he is “wholly indifferent to the business” and “obnoxious to the Government, being in principle a Jacobin & destitute of prudence to conceal it.” The agent “disgraces the Nation he has the honor to represent.” In private audience at Naples with king of Sardinia Eaton received assurances that American forces “may have entry & provisions in his island.” Arrived at Leghorn on 30 Jan. “The Washington sails to morrow—I return for Tunis in ten days.” Reports presence of Captain Jercovich and brig Benvenuto and will try to avoid paying balance of freight for reasons he has previously stated.
 

   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 6 pp.; marked duplicate; in a clerk’s hand, signed by Eaton. Enclosures include copies of (B) Eaton to John Mathieu, 26 Dec. 1801 (2 pp.), stating that the George Washington would provide the last convoy of winter and warning of danger to U.S. ships from Tripolitan corsairs off Calabria and in Adriatic; (C) and (D) John Shaw’s 7 Jan. and 15 Jan. letters to Acton (3 pp.) about the detention of the Traveller and sequestration of its cargo of oil; and (E) translation of Acton’s 16 Jan. reply (1 p.). Enclosures printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:646, 2:14–15, 22, 23.


   A full transcription of this document has been added to the digital edition.
